UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported)March6, 2012 Fixed Income Trust For Goldman Sachs Subordinated Notes, Series 2011-1 (Exact Name of Issuing Entity as Specified in its Charter) Fixed Income Client Solutions LLC (Exact Name of Sponsor and Depositor as Specified in its Charter) 333-171670-01 Delaware 333-171670 27-4404514 (State or Other Jurisdiction of Incorporation) (Commission File Numbers) (IRS Employer
